Free Writing Prospectus Filed Pursuant to Rule433 Dated April 11, 2012 Registration Statement No.333-168098 TOYOTA AUTO RECEIVABLES (TAOT) 2012-AFULL PRICING DETAILS JOINT BOOKS: RBS(str), DB, MS CO-MGRS: BAML, Barc, Citi, JPM, Mischler, Mizuho, SMBC100% POT CL NOTE BAL(mm) OFFER AMT(mm) M/S WAL L.FINAL BENCH SPD YLD $PX CPN A1 ***NOT OFFERED*** A2 Aaa/AAA 10/14 EDSF+ 6 A3 Aaa/AAA 02/16 IS+ 16 A4 Aaa/AAA 08/17 IS+ 22 B ***NOT OFFERED*** PRICING SPEED:1.30% ABS @ 5% CLEAN-UP CALL EXPECTED SETTLE:04/18/2012 REGISTRATION:PUBLIC ERISA ELIGIBLE:YES MIN DENOMS:1K X 1K BLOOMBERG TICKER:TAOT 2012-A BILL & DELIVER:RBS IMPORTANT NOTICE The issuer has filed a registration statement (including a base prospectus) with the SEC for the offering to which this free writing prospectus relates. Before you invest in this offering, you should read the base prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, RBS will arrange to send you the base prospectus at no charge if you request it by calling 1-866-884-2071 or emailing offeringmaterials@rbs.com
